DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Figure 4 for examination, claims 1-8 and 10-12 as reading on Figure 4 and claims 1 and 8 are generis to all identified species in the reply filed on 08/02/2021 is acknowledged. All other claims are withdrawn from consideration.

Drawings Objection.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show which elements are which elements as the drawings are not labled as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one nano channel” in lines 3, 7, 10 and 16 is unclear and indefinite if the recitation “at least one nano channel” is referring to a same channel for all FET.
Claim 1 recites “at least one spacer” in lines 6 and 14 is unclear and indefinite if the applicant is referring to a “spacer”. 
 Claim 8 recites “a plurality of nano-channel field-effect transistor (FET) stacks positioned adjacent to each other on a substrate such that source-drain regions are shared between adjacent nano-channel FET stacks, each nano-channel FET stack including at least two nano-channel FETs and corresponding source/drain regions vertically separated from each other, wherein each given source/drain region is selectively doped with either p-type dopant or n-type dopant to result in different combinations of adjacent nano-channel FET stacks, the different combinations including n-channel FETs (NFETs) positioned adjacent to p-channel FETs (PFETs) resulting in tunneling field-effect transistors 
Claim 8 recites “a plurality of nano-channel field-effect transistor (FET) stacks positioned adjacent to each other on a substrate such that source-drain regions are shared between adjacent nano-channel FET stacks” is unclear and indefinite as to which source/drain regions are shared between adjacent nano-channel FET stacks because FET has source/drain on either side of the gate and there are plurality of FET stacks. As such it is unclear and indefinite as to which source/drain region of the FET stack are shared. For example, is the source/drain on bottom layer being shared with the top layer of the stack? As such the claim is unclear and indefinite. 
Claim 8 recites “each nano-channel FET stack including at least two nano-channel FETs and corresponding source/drain regions vertically separated from each other, wherein each given source/drain region is selectively doped with either p-type dopant or n-type dopant to result in different combinations of adjacent nano-channel FET stacks” is unclear and indefinite as to if the at least two nano-channel FETs and corresponding source/drain regions vertically separated from each other are of the same type such as N type FET or P-type FET or if one of the at least two nano-channel FETs is N-type and the other of the one of the at least two nano-channel FETs P-type on the same stack since the applicant is claiming “wherein each given source/drain region is selectively doped with either p-type 
NNPP 		or PPNN
PPNN		     NNPP are possible combination as claimed.


Claim 11 recites “at least one nano channel” in lines 3, 7, 11 and 15 is unclear and indefinite if the recitation “at least one nano channel” is referring to a same channel for all FET.
Claim 11 recites “at least one spacer” in lines 6 and 14 is unclear and indefinite if the applicant is referring to a “spacer”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. 20190393306 (Zhang). 

    PNG
    media_image1.png
    540
    606
    media_image1.png
    Greyscale

Regarding claim 1, fig. 8 of Zhang discloses a semiconductor device comprising: 
a first FET (field-effect transistor) device (left bottom FET from substrate 10) formed on a substrate 10, the first FET device including at least one nano-channel 14 that connects source/drain regions 22 of the first FET device; 
a second FET device formed on the substrate (left second level from bottom FET from substrate 10) and positioned directly above the first FET device with at least one spacer 24s (fig. 5) separating the first FET device from the second FET device, the second FET device including at least one nano-channel 14 that connects source/drain regions of the second FET device; 
a third FET device (right bottom FET from substrate 10) formed on the substrate adjacent to the first FET device, the third FET device including at least one nano-channel 14 that connects source/drain 
a fourth FET device (right second level from bottom FET from substrate 10) formed on the substrate adjacent to the second FET device and positioned directly above the third FET device with at least one spacer 24s (fig. 5) separating the third FET device from the fourth FET device, the fourth FET device including at least one nano-channel 14 that connects source/drain regions of the fourth FET device, wherein one source/drain region of the fourth FET device is shared (see 22 on fourth FET and 22 of second FET are in electrically contact and as such is shared) with one source/drain region of the second FET device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Xiao 20150084133.


    PNG
    media_image2.png
    377
    588
    media_image2.png
    Greyscale

However, fig. 4 of Xiao discloses a semiconductor device wherein the semiconductor device is doped so that the first FET forms a p-channel FET (PTFT is still a p-channel) and another next to it wherein the FET forms a tunneling FET (nTFT).
In view of such teaching, it would have been obvious to form a device of Zhang wherein the semiconductor device is doped so that the first FET forms a p-channel FET and the third FET such as taught by Xiao in order to forms a tunneling FET complementary TFET that includes an nTFET and a pTFET and has a substantially high mobility rate.

Regarding claim 3, Zhang discloses claim 1, but does not disclose wherein the semiconductor device is doped so that the second FET forms a p-channel FET and the fourth FET forms a tunneling FET. 
However, fig. 4 of Xiao discloses a semiconductor device wherein the semiconductor device is doped so that the first FET forms a p-channel FET (PTFT is still a p-channel) and another next to it wherein the FET forms a tunneling FET (nTFT).


Regarding claim 4, Zhang discloses claim 1, but does not disclose wherein the semiconductor device is doped so that the first FET forms an n-channel FET and the third FET forms a tunneling FET. 
However, fig. 4 of Xiao discloses a semiconductor device wherein the semiconductor device is doped so that the first FET (right) forms n-channel FET (nTFT is still a n-channel) and another next to it wherein the FET forms a tunneling FET (pTFT).
In view of such teaching, it would have been obvious to form a device of Zhang wherein the semiconductor device is doped so that the first FET forms an n-channel FET and the third FET forms a tunneling FET such as taught by Xiao in order to forms a tunneling FET complementary TFET that includes an nTFET and a pTFET and has a substantially high mobility rate.

Regarding claim 5, Zhang discloses claim 1, but does not disclose wherein the semiconductor device is doped so that the second FET forms an n-channel FET and the fourth FET forms a tunneling FET. 
However, fig. 4 of Xiao discloses a semiconductor device wherein the semiconductor device is doped so that the first FET (right) forms n-channel FET (nTFT is still a n-channel) and another next to it wherein the FET forms a tunneling FET (pTFT).
In view of such teaching, it would have been obvious to form a device of Zhang wherein the semiconductor device is doped so that the second FET forms an n-channel FET and the fourth FET forms 


Regarding claim 6, Zhang discloses claim 1, but does not disclose wherein the semiconductor device is doped so that the first FET forms a tunneling FET and the third FET forms a tunneling FET. 
However, fig. 4 of Xiao discloses a semiconductor device wherein the semiconductor device is doped so that the first FET forms a tunneling FET and another next to it wherein the FET forms a tunneling FET (TFT).
In view of such teaching, it would have been obvious to form a device of Zhang wherein the semiconductor device is doped so that the first FET forms a tunneling FET and the third FET forms a tunneling FET such as taught by Xiao in order to forms a tunneling FET complementary TFET that includes an nTFET and a pTFET and has a substantially high mobility rate.

Regarding claim 7, Zhang discloses claim 1, but does not discloses wherein the semiconductor device is doped so that the second FET forms a tunneling.
However, fig. 4 of Xiao discloses a semiconductor device wherein the semiconductor device is doped so that the first FET forms a tunneling FET and another next to it wherein the FET forms a tunneling FET (TFT).
In view of such teaching, it would have been obvious to form a device of Zhang wherein the semiconductor device is doped so that the second FET forms a tunneling such as taught by Xiao in order to forms a tunneling FET complementary TFET that includes an nTFET and a pTFET and has a substantially high mobility rate.


a plurality of nano-channel field-effect transistor (FET) stacks (2 stacks shown in fig. 8 of Zhang) positioned adjacent to each other on a substrate 10 such that source-drain regions are shared (see middle of fig. 2 showing 22 and 22 are electrically connected and as such are shared) between adjacent nano-channel FET stacks, each nano-channel FET stack including at least two nano-channel FETs and corresponding source/drain regions vertically separated from each other.
Zhang does not discloses wherein each given source/drain region is selectively doped with either p-type dopant or n-type dopant to result in different combinations of adjacent nano-channel FET stacks, the different combinations including n-channel FETs (NFETs) positioned adjacent to p-channel FETs (PFETs) resulting in tunneling field-effect transistors (TFETs) formed therebetween. 

    PNG
    media_image3.png
    389
    581
    media_image3.png
    Greyscale

However, fig. 4 of Xiao discloses a semiconductor device wherein each given source/drain region is selectively doped with either p-type dopant or n-type dopant to result in different combinations of adjacent nano-channel FET stacks (left and right stack of 1 FET, the different combinations including n-
In view of such teaching, it would have been obvious to form a device of Zhang further comprising wherein each given source/drain region is selectively doped with either p-type dopant or n-type dopant to result in different combinations of adjacent nano-channel FET stacks, the different combinations including n-channel FETs (NFETs) positioned adjacent to p-channel FETs (PFETs) resulting in tunneling field-effect transistors (TFETs) formed therebetween such as taught by Xiao in order to forms a tunneling FET complementary TFET that includes an nTFET and a pTFET and has a substantially high mobility rate.

Regarding claim 10, it would have been obvious to form a device wherein the p-type dopant is boron and the n-type dopant is phosphorus or arsenic as these are well known dopants from almost 100 years.

Regarding claim 11 (see rejection claim 1), fig. 8 of Zhang discloses a semiconductor device comprising: 
a first FET (field-effect transistor) device formed on a substrate, the first FET device including at least one nano-channel that connects source/drain regions of the first FET device; 
a second FET device formed on the substrate and positioned directly above the first FET device with at least one spacer separating the first FET device from the second FET device, the second FET device including at least one nano-channel that connects source/drain regions of the second FET device; 
a third FET device formed on the substrate adjacent to the first FET device, the third FET device including at least one nano-channel that connects source/drain regions of the third FET device; and 

Zhang does not disclose the first FET device being doped to form a first tunneling FET; the second FET device being doped to form a second tunneling FET; the third FET device being doped to form a third tunneling FET; the fourth FET device being doped to form a fourth tunneling FET. 
However, fig. 4 of Xiao discloses a semiconductor device two tunnel FET side by side in order to form a tunneling FET complementary TFET that includes an nTFET and a pTFET and has a substantially high mobility rate.
In view of such teaching, it would have been obvious to form a device of Zhang further comprising wherein the first FET device being doped to form a first tunneling FET; the second FET device being doped to form a second tunneling FET; the third FET device being doped to form a third tunneling FET; the fourth FET device being doped to form a fourth tunneling FET in order to form a stack of tunneling FET complementary TFET that includes an nTFET and a pTFET and has a substantially high mobility rate such as taught by Xiao.
	
Regarding claim 12, the resulting structure of Zhang and Xiao would have been one wherein the first tunneling FET and the second tunneling FET form a first stack of tunneling FET devices, wherein the third tunneling FET and the fourth tunneling FET form a second stack of tunneling FET devices, wherein source-drain regions of the first stack of tunneling FET devices are separated from source-drain regions of the second stack of tunneling FET devices. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractlce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829